DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 6 and 16 have been amended by Applicant. No claims have been currently added or cancelled. Claims 1-20 are currently pending.  

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) submitted by Applicant on 01/05/2022 has been considered. 

Response to Arguments
Claim Rejections under 35 U.S.C. 102
The rejection of claims 1, 6-7, 10-11, 16, and 19-20 under 35 U.S.C. 102(a)(1) is herein maintained. 
Claim Rejections under 35 U.S.C. 103
The rejection of claims 2, 3, 5, 12-13, and 15 under 35 U.S.C. 103 is herein maintained.
The rejection of claim 4 and 14 under 35 U.S.C. 103 is herein maintained.
The rejection of claims 8 and 9 under 35 U.S.C. 103 is herein maintained.
The rejection of claim 17 under 35 U.S.C. 103 is herein maintained.
The rejection of claim 18 under 35 U.S.C. 103 is herein maintained. 

Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. 
Applicant argues (in pg 7 of Applicant’s Remarks) that Mahajan allegedly does not teach the limitations of generating a modified neural network definition corresponding to the neural network based on the modification to the architectural representation of the neural network; and generating an updated architectural representation of the neural network based on the modified neural network definition, as recited in claim 1. In support, Applicant contends Mahanjan is silent with respect the idea of generating an updated graphical representation of the data analytics model based on an update to the input file. 
Examiner respectfully disagrees with Applicant’s argument as it is directly contradicted by the reference itself. 
As set forth in the Office Action dated 11/09/2021 Mahajan was cited as teaching the limitation of receiving a neural network definition corresponding to a neural network via a graphical user interface. To this effect, Mahajan at Paragraph [0045] was pointed as teaching receiving an input file from the user, wherein the input file corresponds to the neural network model to be visualized over a GUI.
Furthermore, Mahajan was further cited as teaching the limitation of receiving a modification to the architectural representation of the neural network via the graphical user interface. To this effect, Mahajan at Paragraph [0045] was pointed as teaching that the system may enable the user to modify the graphical representation of the neural network over the GUI. 
Lastly, Mahajan was further cited as teaching the limitation of generating a modified neural network definition corresponding to the neural network based on the modification to the architectural representation of the neural network. To this effect, Mahajan at Paragraph [0045] was pointed as teaching that the system may enable the user to modify the graphical representation of the neural network over the GUI. And further teaches that the system updates the input file based on the modification to the one or more elements from the set of elements of the graphical representation of the neural network model. Evidently Mahajan does teach this limitation as Mahajan updates the input file based on modifications done by the user via the GUI to the graphical representation of the neural network model. It is Examiner’s understanding that this reads on the argued limitation as claimed. That is, Mahajan generates a modified neural network definition corresponding to the neural network [i.e. updates the input file] based on the modification to the architectural representation of the neural network [i.e., based on the modification to one or more elements from the set of elements of the graphical representation of the neural network model.]. Accordingly, Paragraph [0007] also teaches “subsequent to the modification of the one or more elements from the set of elements of the graphical representation, the input file may be updated based on the modification of the one or more elements thereby updating the data analytics model using the GUI.” 

In view of all of the foregoing, Examiner respectfully maintains the rejection of claim 1 and analogous claims 11 and 20 under 35 U.S.C. 102 as being unpatentable over Mahajan. For at least the same reasons the rejection of the dependent claims are also maintained herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, 10-11, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahajan et al. (US 20170132817 A1).

Regarding claim 1, Mahajan teaches a computer-implemented method for generating a neural network (Mahajan, Abstract, teaches system and method for visualizing and updating a data analytics model using a graphical user interface (GUI); Mahajan, Paragraph [0018] further teaches the data analytics models may include a neural network model.), the method comprising: 
receiving a neural network definition corresponding to a neural network via a graphical user interface (Mahajan, Paragraph [0045] teaches receiving an input file from the user, wherein the input file corresponds to the neural network model to be visualized over a GUI.;); 

generating an architectural representation of the neural network based on the neural network definition for display via the graphical user interface (Mahajan, Paragraph [0045] teaches the system may visualize a graphical representation of the neural network model and set of elements corresponding to the neural network; [Note: [0045] teaches based on the received input file corresponding to the neural network to be visualized over the GUI.]); 

receiving a modification to the architectural representation of the neural network via the graphical user interface (Mahajan, Paragraph [0045] teaches the system may enable the user to modify the graphical representation of the neural network over the GUI.); 

generating a modified neural network definition corresponding to the neural network based on the modification to the architectural representation of the neural network (Mahajan, Paragraph [0045] teaches the system may enable the user to modify the graphical representation of the neural network over the GUI. And, Paragraph [0045] further teaches, the system may update the input file based on the modification of the one or more elements from the set of elements of the graphical representation of the neural network model.); and 

generating an updated architectural representation of the neural network based on the modified neural network definition (Mahajan, Paragraph [0007] teaches “subsequent to the modification of the one or more elements from the set of elements of the graphical representation, the input file may be updated based on the modification of the one or more elements thereby updating the data analytics model using the GUI.”; Mahajan, Paragraph [0045] teaches the system may edit various neural nodes of the neural network , the edges connecting the input neural nodes to the output neural nodes, of the neural network model.; Mahajan, Paragraph [0045] further teaches the system may enable the user to modify the graphical representation of the neural network model over the GUI).



Regarding claim 6, Mahajan teaches all of the limitations of claim 1, and Mahajan further teaches wherein the modification to the architectural representation of the neural network comprises a change to at least one connection between at least two neural network layers included in the architectural representation of the neural network (Mahajan, Paragraph [0045] teaches the system my visualize a graphical representation of the neural network model and set of elements corresponding to the neural model, and further teaches the system may edit the edges connecting the input neural nodes to the output neural nodes of the neural network model.).



Regarding claim 7, Mahajan teaches all of the limitations of claim 1, and Mahajan further teaches wherein generating the modified neural network definition comprises updating a portion of program code corresponding to a portion of the architectural representation of the neural network impacted by the modification to the architectural representation of the neural network (Mahajan, Paragraph [0045] teaches the system may update the input file based on the modification to one or more elements from the set of elements of the graphical representation of the neural network model – reading on the limitation as claimed.).



Regarding claim 10, Mahajan teaches all of the limitations of claim 1, and Mahajan further teaches wherein receiving the neural network definition comprises receiving textual input via the graphical user interface (Mahajan, Paragraph [0007] teaches “a method for visualizing and updating a data analytics model using a Graphical User Interface (GUI) is disclosed. Initially an input file is received from a user device of a user. The input file may correspond to a data analytics model. The input file may be a Predictive Model Markup Language (PMML) file corresponding to the data analytics model to be represented over the GUI.”; Mahajan, Paragraph [0045] teaches data analytics model as a neural network.).



Regarding claim 11, Mahajan teaches a non-transitory computer-readable medium storing program instructions that, when executed by a processor, cause the processor to generate a neural network (Mahajan, Paragraph [0009] teaches “non-transitory computer readable medium embodying a program executable in a computing device for visualizing and updating a data analytics model using Graphical User Interface (GUI)”) by performing the steps of: 
generating an architectural representation of the neural network based on a neural network definition corresponding to the neural network for display via a graphical user interface (Mahajan, Paragraph [0045] teaches the system may visualize a graphical representation of the neural network model and set of elements corresponding to the neural network; [Note: [0045] teaches based on the received input file corresponding to the neural network to be visualized over the GUI.]); 

receiving a modification to the architectural representation of the neural network via the graphical user interface (Mahajan, Paragraph [0045] teaches the system may enable the user to modify the graphical representation of the neural network over the GUI.); 

generating a modified neural network definition corresponding to the neural network based on the modification to the architectural representation of the neural network (Mahajan, Paragraph [0045] teaches the system may enable the user to modify the graphical representation of the neural network over the GUI. And, Paragraph [0045] further teaches, the system may update the input file based on the modification of the one or more elements from the set of elements of the graphical representation of the neural network model.); and 

generating an updated architectural representation of the neural network based on the modified neural network definition (Mahajan, Paragraph [0007] teaches “subsequent to the modification of the one or more elements from the set of elements of the graphical representation, the input file may be updated based on the modification of the one or more elements thereby updating the data analytics model using the GUI.”; Mahajan, Paragraph [0045] teaches the system may edit various neural nodes of the neural network , the edges connecting the input neural nodes to the output neural nodes, of the neural network model.; Mahajan, Paragraph [0045] further teaches the system may enable the user to modify the graphical representation of the neural network model over the GUI).



Regarding claim 16, Mahajan teaches all of the limitations of claim 11, and Mahajan further teaches wherein the modification to the architectural representation of the neural network comprises a change to at least one connection between at least two neural network layers included in the architectural representation of the neural network (Mahajan, Paragraph [0045] teaches the system my visualize a graphical representation of the neural network model and set of elements corresponding to the neural model, and further teaches the system may edit the edges connecting the input neural nodes to the output neural nodes of the neural network model.).



Regarding claim 19, Mahajan teaches all of the limitations of claim 11, and Mahajan further teaches further comprising the step of displaying the modified neural network definition and the updated architectural representation of the neural network via the graphical user interface (Mahajan, Paragraph [0008] teaches “After displaying the graphical representation corresponding to the data analytics model, the editing module may modify one or more elements from the set of elements of the graphical representation based upon one or more inputs received from the user. Subsequent to the modification of the one or more elements from the set of elements of the graphical representation, the updating module may update the input file based on the modification of the one or more elements thereby updating the data analytics model using the GUI.”; Mahajan, Paragraph [0045] teaches data analytics model as a neural network.).



Regarding claim 20, Mahajan teaches a system, comprising: a memory storing a software application; and a processor that, when executing the software application, is configured to perform the steps (Mahajan, Paragraph [0008] teaches “a system for visualizing and updating a data analytical model using a Graphical User Interface (GUI) is disclosed. The system may comprise a processor and a memory coupled to the processor. The processor may execute a plurality of modules present in the memory.”) of: 

receiving a neural network definition corresponding to a neural network via a graphical user interface (Mahajan, Paragraph [0045] teaches receiving an input file from the user, wherein the input file corresponds to the neural network model to be visualized over a GUI.;), 

generating an architectural representation of the neural network based on the neural network definition for display via the graphical user interface (Mahajan, Paragraph [0045] teaches the system may visualize a graphical representation of the neural network model and set of elements corresponding to the neural network; [Note: [0045] teaches based on the received input file corresponding to the neural network to be visualized over the GUI.]), 

receiving a modification to the architectural representation of the neural network via the graphical user interface (Mahajan, Paragraph [0045] teaches the system may enable the user to modify the graphical representation of the neural network over the GUI.), 

generating a modified neural network definition corresponding to the neural network based on the modification to the architectural representation of the neural network (Mahajan, Paragraph [0045] teaches the system may enable the user to modify the graphical representation of the neural network over the GUI. And, Paragraph [0045] further teaches, the system may update the input file based on the modification of the one or more elements from the set of elements of the graphical representation of the neural network model.), and 

generating an updated architectural representation of the neural network based on the modified neural network definition (Mahajan, Paragraph [0007] teaches “subsequent to the modification of the one or more elements from the set of elements of the graphical representation, the input file may be updated based on the modification of the one or more elements thereby updating the data analytics model using the GUI.”; Mahajan, Paragraph [0045] teaches the system may edit various neural nodes of the neural network , the edges connecting the input neural nodes to the output neural nodes, of the neural network model.; Mahajan, Paragraph [0045] further teaches the system may enable the user to modify the graphical representation of the neural network model over the GUI). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

17.	Claims 2, 3, 5, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan in view of Feng et al. (US 20190205728 A1).

Regarding claim 2, Mahajan teaches all of the limitations of claim 1, however, Mahajan does not distinctly disclose wherein the neural network definition comprises program code that defines one or more neural network layers.

Nevertheless, Feng teaches wherein the neural network definition comprises program code that defines one or more neural network layers (Feng, [claim 22] teaches machine readable program code configured to generate a graphical visualization of a neural network at least in part by representing layers of the neural network as respective three dimensional blocks.).

	Before the effective filing dated of the invention, it would have been obvious to one having ordinary skill in the art to have modified the method and system for visualizing a neural network model, taught by Mahajan, with the program code to generate graphical visualization of a neural network including the graphical visualization of neural network layers, as taught by Feng, in order to advantageously provide a more intuitive understanding of data transformations, computation complexities, and parameter sizes. Furthermore, the method and system taught by Feng may also demonstrate how network architecture and/or topology influences neural network performance and therefore be useful in determining an optimal system or network architecture or topology for training and/or executing a given neural network. (Feng, Paragraphs [0006] and [0007]).



Regarding claim 3, Mahajan teaches all of the limitations of claim 1, however Mahajan does not distinctly disclose wherein the architectural representation of the neural network graphically depicts one or more neural network layers.

Nevertheless, Feng teaches wherein the architectural representation of the neural network graphically depicts one or more neural network layers ((Feng, [claim 22] teaches machine readable program code configured to generate a graphical visualization of a neural network at least in part by representing layers of the neural network as respective three dimensional blocks.).

	Motivation to combine same as stated for claim 2.


Regarding claim 5, Mahajan teaches all of the limitations of the claim 1, however, Mahajan does not distinctly disclose wherein the modification to the architectural representation of the neural network comprises a change to at least one dimension associated with at least one neural network layer included in the architectural representation of the neural network.

Nevertheless, Feng teaches wherein the modification to the architectural representation of the neural network comprises a change to at least one dimension associated with at least one neural network layer included in the architectural representation of the neural network (Feng, Paragraph [0035] teaches flexible dimension which may be any user-selected value, wherein the flexible dimension can be manipulated within a visualization tool to allow a user to get a more customizable view.).

	Motivation to combine same as stated for claim 2.



Regarding claim 12, Mahajan teaches all of the limitations of claim 11, however, Mahajan does not distinctly disclose wherein the neural network definition comprises program code that defines one or more neural network layers.

Nevertheless, Feng teaches wherein the neural network definition comprises program code that defines one or more neural network layers (Feng, [claim 22] teaches machine readable program code configured to generate a graphical visualization of a neural network at least in part by representing layers of the neural network as respective three dimensional blocks.).

	Before the effective filing dated of the invention, it would have been obvious to one having ordinary skill in the art to have modified the method and system for visualizing a neural network model, taught by Mahajan, with the program code to generate graphical visualization of a neural network including the graphical visualization of neural network layers, as taught by Feng, in order to advantageously provide a more intuitive understanding of data transformations, computation complexities, and parameter sizes. Furthermore, the method and system taught by Feng may also demonstrate how network architecture and/or topology influences neural network performance and therefore be useful in determining an optimal system or network architecture or topology for training and/or executing a given neural network. (Feng, Paragraphs [0006] and [0007]).



Regarding claim 13, Mahajan teaches all of the limitations of claim 11, however Mahajan does not distinctly disclose wherein the architectural representation of the neural network graphically depicts one or more neural network layers.

Nevertheless, Feng teaches wherein the architectural representation of the neural network graphically depicts one or more neural network layers ((Feng, [claim 22] teaches machine readable program code configured to generate a graphical visualization of a neural network at least in part by representing layers of the neural network as respective three dimensional blocks.).

	Motivation to combine same as stated for claim 12.



Regarding claim 15, Mahajan teaches all of the limitations of claim 11, however, Mahajan does not distinctly disclose wherein the modification to the architectural representation of the neural network comprises a change to at least one dimension associated with at least one neural network layer included in the architectural representation of the neural network.

Nevertheless, Feng teaches wherein the modification to the architectural representation of the neural network comprises a change to at least one dimension associated with at least one neural network layer included in the architectural representation of the neural network (Feng, Paragraph [0035] teaches flexible dimension which may be any user-selected value, wherein the flexible dimension can be manipulated within a visualization tool to allow a user to get a more customizable view.).

	Motivation to combine same as stated for claim 12.



18.	Claim 4 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mahajan in view of Leeman-Munk et al. (US 20180095632 A1). 

Regarding claim 4, Mahajan teaches all of the limitations of claim 1, however, Mahajan does not distinctly disclose wherein the modification to the architectural representation of the neural network comprises an addition of one or more neural network layers to the architectural representation of the neural network or a removal of one or more neural network layers from the architectural representation of the neural network.

	Nevertheless Leeman-Munk teaches wherein the modification to the architectural representation of the neural network comprises an addition of one or more neural network layers to the architectural representation of the neural network or a removal of one or more neural network layers from the architectural representation of the neural network (Leeman-Munk, Abstract, teaches interactive visualizations of a convolutional neural network; Leeman-Munk, Paragraph [0059] teaches a designer may remove hidden layers of a deep neural network representation – reading on the limitation as claimed.). 
	
Before the effective filing dated of the invention, it would have been obvious to one having ordinary skill in the art to have modified the method and system for visualizing a neural network model, taught by Mahajan, with the removal of layers of a deep neural network representation, as taught by Leeman-Munk, in order to reduce the amount of unnecessary processing that is performed by the neural network. (Leeman-Munk, Paragraph [0059]). 



Regarding claim 14, Mahajan teaches all of the limitations of claim 11, however, Mahajan does not distinctly disclose wherein the modification to the architectural representation of the neural network comprises an addition of one or more neural network layers to the architectural representation of the neural network or a removal of one or more neural network layers from the architectural representation of the neural network.

	Nevertheless Leeman-Munk teaches wherein the modification to the architectural representation of the neural network comprises an addition of one or more neural network layers to the architectural representation of the neural network or a removal of one or more neural network layers from the architectural representation of the neural network (Leeman-Munk, Abstract, teaches interactive visualizations of a convolutional neural network; Leeman-Munk, Paragraph [0059] teaches a designer may remove hidden layers of a deep neural network representation – reading on the limitation as claimed.). 
	
Before the effective filing dated of the invention, it would have been obvious to one having ordinary skill in the art to have modified the method and system for visualizing a neural network model, taught by Mahajan, with the removal of layers of a deep neural network representation, as taught by Leeman-Munk, in order to reduce the amount of unnecessary processing that is performed by the neural network. (Leeman-Munk, Paragraph [0059]).



19.	Claims 8 and 9 are rejected under 35 U.S.C. 103 over Mahajan in view of Zeiler et al. (US 20180089592 A1)

Regarding claim 8, Mahajan teaches all of the limitations of claim 1, however, Mahajan does not distinctly disclose wherein the neural network is encompassed within a first agent that is coupled to a second agent, wherein the second agent does not encompass any neural networks and includes program code that, when executed, processes an output of the neural network.

	Nevertheless, Zeiler teaches wherein the neural network is encompassed within a first agent that is coupled to a second agent, wherein the second agent does not encompass any neural networks and includes program code that, when executed, processes an output of the neural network (Zeiler, Abstract, Paragraph [0037], and Figure 3A teach model representations may comprise first machine learning model coupled to non-machine learning model wherein the non-ML model processes the output of the model.; Zeiler, Paragraph [0024] teaches machine learning models such as neural networks). 

	Before the effective filing date of the invention, it would have been obvious to one having ordinary skill in the art to have modified the method and system for visualizing a neural network model, as taught by Mahajan, with the user-selectable/connectable model representations, as taught by Zeiler, in order to overcome drawbacks in the prior art where artificial intelligence development is a slow process by facilitating collaborative collection/development of prediction models, prediction-model-incorporated software applications, related data, or other aspects. (Zeiler, Paragraphs [0003] and [0019]).



Regarding claim 9, Mahajan teaches all of the limitations of claim 1, however Mahajan does not distinctly teach further comprising storing the neural network definition and the architectural representation of the neural network as a selectable agent that comprises an element within an artificial intelligence model.

	Nevertheless, Zeiler teaches further comprising storing the neural network definition and the architectural representation of the neural network as a selectable agent that comprises an element within an artificial intelligence model (Zeiler, Abstract teaches “user-selectable/connectable model representations may be provided via a user interface to facilitate artificial intelligence development”; Zeiler, Paragraph [0024] further teaches “service interface subsystem 112 may provide a service platform that enables a developer to develop one or more machine learning models (e.g., neural networks or other machine learning models)).).

	Motivation to combine same as stated for claim 8. 




20.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mahajan in view of Venkataramani et al. (US 20180136912 A1). 

Regarding claim 17, Mahajan teaches all of the limitations of claim 11, and however, Mahajan does not distinctly disclose wherein the modification to the architectural representation of the neural network comprises a change to a layer type associated with at least one neural network layer included in the architectural representation of the neural network.

Nevertheless, Venkataramani teaches wherein the modification to the architectural representation of the neural network comprises a change to a layer type associated with at least one neural network layer included in the architectural representation of the neural network (Venkataramani, Paragraph [0045] teaches implementing different types of layers of a deep learning (DL) network via framework which may be implemented at least in part through a class hierarchy that may include a base class for a DL network layer and sub-classes that implement different types of layers of a DL network. The subclass types may represent and may be used to implement different types of layers of the deep learning network.).

Before the effective filing date of the invention, it would have been obvious to one having ordinary skill in the art to have modified the method and system for visualizing a neural network model, as taught by Mahajan, with the developing and implementing different neural network layer types, as taught by Venkataramani, in order to overcome drawbacks in the prior art new layer types need to be developed, added, and fully optimized for multiple different end platforms. (Venkataramani, Paragraph [0039]). 

21.	Claim 18 is rejected under 35 U.S.C. 103 as unpatentable over Mahajan in view of Fernando et al. (US 20200293899 A1). 

Regarding claim 18, Mahajan teaches all of the limitations of claim 11, and Mahajan further teaches further comprising receiving the neural network definition by receiving program code input via the graphical user interface (Mahajan, Paragraph [0007] teaches “a method for visualizing and updating a data analytics model using a Graphical User Interface (GUI) is disclosed. Initially an input file is received from a user device of a user. The input file may correspond to a data analytics model. The input file may be a Predictive Model Markup Language (PMML) file corresponding to the data analytics model to be represented over the GUI.”; Mahajan, Paragraph [0045] teaches data analytics model as a neural network.), wherein then program code is executed to cause the neural network to perform an inference operation.

	However, Mahajan does not distinctly disclose …, wherein then program code is executed to cause the neural network to perform an inference operation.

	Nevertheless, Fernando teaches …, wherein then program code is executed to cause the neural network to perform an inference operation (Fernando, Paragraph [0026] teaches “the method may further include using neural network for training and/or inference; or making the neural network available for use, for example for training and/or inference, via an API (application programming interface).”).

	Before the effective filing date of the invention, it would have been obvious to one having ordinary skill in the art to have modified the method and system for visualizing a neural network model, as taught by Mahajan, with the using the neural network for training and/or inference, as taught by Fernando, in order to make the neural network available for use to a user after providing data to the machine learning model and evolving the neural network architecture. (Fernando, Paragraph [0026]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123